        Case 1:21-cv-00927-HBK Document 7 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN PAUL FRANK SCHOWACHERT,                      Case No. 1:21-cv-00927-HBK
12                      Plaintiff,                     ORDER TO SHOW CAUSE
13          v.                                         FOURTEEN-DAY RESPONSE PERIOD
14   BILL POLLEY, Jail Commander;
     Tuolumne County Jail,
15
                        Defendant.
16

17
            Plaintiff John Paul Frank Schowachert, a state prisoner, initiated this action by filing a pro
18
     se civil rights complaint under 42 U.S.C. § 1983 on June 7, 2021. (Doc. No. 1). Plaintiff
19
     concurrently moved to proceed in forma pauperis (“IFP”). (Doc. No. 2). The Court denied that
20
     motion without prejudice on June 15, 2021 because Plaintiff’s application was incomplete and
21
     unsigned. (Doc. No. 6). Plaintiff was provided 30 days to either re-submit a signed and
22
     completed IFP application or pay the $402.00 filing fee. (Id. at 2). The Court cautioned that
23
     failure to timely do so would result in this matter’s dismissal. (Id.). As of the date of this Order,
24
     Plaintiff has neither paid the filing fee nor filed a new application to proceed in forma pauperis.
25
            Federal Rule of Civil Procedure 41(b) permits courts to involuntarily dismiss an action
26
     when a litigant fails to prosecute an action or fails to comply with a court order. See Fed. R. Civ.
27
     P. 41(b); see Applied Underwriters v. Lichtenegger, 913 F.3d 884, 889 (9th Cir. 2019) (citations
28
        Case 1:21-cv-00927-HBK Document 7 Filed 07/29/21 Page 2 of 2


 1   omitted); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005)

 2   (“[T]he consensus among our sister circuits, with which we agree, is that courts may dismiss

 3   under Rule 41(b) sua sponte, at least under certain circumstances.”). Local Rule 110 similarly

 4   permits courts to impose sanctions on a party who fails to comply with a court order.

 5            Accordingly, it is hereby ORDERED:

 6            Within fourteen (14) days from receipt of this Order, Plaintiff shall comply with the

 7   Court’s previous June 15. 2021 Order, or show cause why the Court should not recommend that

 8   this case be dismissed without prejudice for Plaintiff’s failure to prosecute this action and/or his

 9   failure to timely comply with the Court’s June 15, 2021 Order.

10

11   Dated:      July 29, 2021
                                                           HELENA M. BARCH-KUCHTA
12                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
